Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The response after non-final filed January 24, 2022 is acknowledged.  The Examiner placed a telephone call on February 7, 2022 to discuss rejoinder and potential amendment of the claims. It was agreed that the method of using claims would be Rejoined and would be amended (see attached interview summary).
Claims 1-20 are allowed.  

Election/Restrictions
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 4, 2021 hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The species election requirement as set forth in the Office action mailed on October 26, 2021, is hereby withdrawn.  


Terminal Disclaimer
The terminal disclaimer filed on January 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10772966 and 9913915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comments
The rejection of claims 1-8 on the ground of nonstatutory double patenting over claims 1-20 of US Patent No. 10772966 in view of Pharmaceutical Technology is withdrawn in view of the filing and approval of a terminal disclaimer on January 24, 2022.

The rejection of claims 1-8 on the ground of nonstatutory double patenting over claims 1-20 of US Patent No. 9913915 in view of Pharmaceutical Technology and Fuchs is withdrawn in view of the filing and approval of a terminal disclaimer on January 24, 2022.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Lauren Schneider on February 18, 2022.
The Application has been amended as follows:

9.	(Currently Amended)	A method of transporting a peptide to a target found across the blood brain barrier of a subject suffering from cognitive decline, the method comprising: administering to the subject the pharmaceutical composition of claim 1.

transporting a peptide to a target found across the blood brain barrier of a subject suffering from cognitive decline, the method comprising: administering to the subject the pharmaceutical composition of claim 3.

11.	(Currently Amended)	A method of transporting a peptide to a target found across the blood brain barrier of a subject suffering from cognitive decline, the method comprising: administering to the subject the pharmaceutical composition of claim 8.

12.	(Currently Amended)	A method of transporting a peptide to a target found across the blood brain barrier of a subject suffering from or diagnosed with a disease associated with cognitive decline or diminished cognitive ability, the method comprising: administering to the subject the pharmaceutical composition of claim 1.

15.	(Currently Amended)	A method of transporting a peptide to a target found across the blood brain barrier of a subject suffering from or diagnosed with a disease associated with cognitive decline or diminished cognitive ability, the method comprising: administering to the subject the pharmaceutical composition of claim 3.

18.	(Currently Amended)	A method of transporting a peptide to a target found across the blood brain barrier of a subject suffering from or diagnosed with a disease associated with cognitive decline or diminished cognitive ability, the method comprising: administering to the subject the pharmaceutical composition of claim 8.



Claims 1-8, 13-14, 16-17 and 19-20 are allowed as filed in the claims on September 14, 2020.

Claims 1-20 are allowed.  

Reasons for Allowance
There is no prior art that meets or suggests a peptide comprising SEQ ID NO: 4.  The closest prior art made of record is Heintz (US201000041622, cited in applicant’s IDS).  Heintz discloses a peptide comprising the sequence MTTRTYFTPYRMKVRKS (see SEQ ID NO: 2, amino acids 47-65, claim 5)  which has 70.6% sequence identity to instant SEQ ID NO: 4.  However, neither Heintz nor any other prior art provides motivation to substitute the amino acids within the sequence to create a variant comprising SEQ ID NO: 4.

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654